Citation Nr: 0812648	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  95-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for a waist condition.

5.  Entitlement to service connection for a bilateral leg 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1973, with subsequent duty in the National Guard until late 
1993.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets additional delay of 
this matter, a remand is required to properly adjudicate the 
veteran's claims on appeal.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The veteran has been seeking service connection for these 
claims since 1993.  The Board has remanded this matter twice 
before in order to ascertain the dates and character of the 
veteran's National Guard service.  The RO has taken an 
inordinate amount of time in attempting to determine this, 
and has left the issue still unresolved.  As stated in the 
Board's last remand, The RO has obtained several training 
certificates and one document that appears to indicate the 
total number of days every year the veteran was in military 
training status, but the exact dates for each type of 
military service have not yet been obtained.  Most recently, 
in December 2006 the Adjutant General's Office of the Puerto 
Rico National Guard asked the RO for additional specific 
information it needs in order to ascertain the duty and 
character of the veteran's service.  In February 2007 the 
requested information was provided to the Adjutant General's 
Office, but their reply has not yet been received and/or 
associated with the claims file.

The character of the veteran's National Guard duty and the 
dates of such duty are critical to determining the analysis 
required for his claims for service connection.  The veteran 
has current diagnoses of the conditions on appeal, documented 
in a May 2004 letter from Dr. Oscar O. Otero Gonzalez, and 
April 2002 VA examinations.  The file also contains service 
medical records documenting diagnoses of and treatment for a 
number of the conditions on appeal from the time when the 
veteran was serving in the National Guard.  For example, 
service medical records from 1980, 1986, and 1987 document 
diagnoses pertaining to the veteran's cervical spine.   
Service records from 1983, 1988, and 1989 document low back 
and waist problems.  Service records from early 1993 document 
a psychiatric diagnosis.  VA examinations were conducted in 
April 2002 but the negative nexus opinions provided were 
based specifically on the veteran's active duty service 
records from 1973.  The character and dates of the veteran's 
National Guard service is essential toward resolving the 
veteran's claims.

Additionally, in October 2004 the veteran submitted VA Forms 
21-4142 identifying Dr. Oscar Otero Gonzalez and Dr. Jose A. 
Delgado Rodriguez, with complete address and telephone 
information, as physicians who have treated him for his 
claims on appeal.  The veteran himself submitted records from 
these physicians, but the records consist of a single page 
from each doctor.  In Dr. Gonzalez's letter, he states he has 
treated the veteran since August 2001.  In Dr. Rodriguez's 
letter, he states he has treated the veteran since February 
1997.  A review of the claims file reveals essentially no 
other treatment records from these physicians.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  VA must attempt 
to obtain these records.
Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the February 2004 VCAA notice that has 
been provided does not specifically ask the veteran to submit 
any evidence in his possession that pertains to the claims.  
Proper notice must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, a request that the 
veteran submit any pertinent evidence in 
his possession, as well as the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Contact the veteran and request that 
he provide 
any updated authorization forms necessary 
to allow the RO to obtain his private 
treatment records from the following 
sources as identified in his October 2004 
VA Forms 21-4142:
	a. Dr. Oscar Otero Gonzalez
	b. Dr. Jose A. Delgado Rodriguez

Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. 
	
3.	Contact or follow up with the 
Adjutant General's Office of the Puerto 
Rico National Guard and/or the 
appropriate service entity and request 
that (1) it verify the veteran's periods 
of active duty, active duty for 
training, and inactive duty for training 
with the National Guard, and (2) forward 
any and all available service medical 
records associated with such duty that 
are not already incorporated in the 
record.  

If the dates and character of the 
veteran's service in the Arkansas 
National Guard cannot be ascertained, a 
written statement to that effect should 
be requested for incorporation into the 
record.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record.

4.	If the dates and character of the 
veteran's service in 
the Puerto Rico National Guard cannot be 
ascertained, in light of his current 
diagnoses and the medical records cited 
above from his time in the National 
Guard, the benefit of the doubt must be 
resolved in favor of the veteran as to 
the in-service incurrence of his 
conditions, and he should be afforded a 
VA examination for his conditions on 
appeal.  

In such a case, afford the veteran a VA 
examination to ascertain the nature and 
etiology of his psychiatric, neck, low 
back, waist, and bilateral leg 
conditions.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any currently diagnosed condition 
had its onset during service or is in any 
other way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


